Name: Commission Regulation (EC) No 2266/94 of 20 September 1994 on the free supply to Georgia, Armenia and Azerbaijan of common wheat flour pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: foodstuff;  transport policy;  political geography;  plant product;  executive power and public service;  trade policy
 Date Published: nan

 No L 246/6 Official Journal of the European Communities 21 . 9 . 94 COMMISSION REGULATION (EC) No 2266/94 of 20 September 1994 on the free supply to Georgia, Armenia and Azerbaijan of common wheat flour pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4 thereof, Whereas, Commission Regulation (EC) No 2065/94 (2), established the detailed rules applicable to the free supply of agricultural products not available from intervention stocks but belonging to the same group of products provided for by Regulation (EC) No 1999/94 ; whereas, it is appropriate to open a tendering procedure for the supply of 15 000 tonnes of common wheat flour intended for Georgia, Armenia and Azerbaijan ; Whereas, in view of the present difficulties in these re ­ publics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products as a single action, by which the whole of the supply should be awarded to a single tenderer ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 3 . The flour will be made available for loading with effect from the following dates :  5 000 tonnes with effect from 21 October 1994,  5 000 tonnes with effect from 28 October 1994,  5 000 tonnes with effect from 4 November 1994. Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, Division VI/G.2 (Office 10/05), Rue de la Loi 120, B-1049 Brussels. The closing date for the lodgement of tenders shall be 28 September 1994 at 12.00 (Brussels time). 2 . The offer shall relate to the supply of the total of the quantities referred to in Article 1 (3). By derogation from Article 6 ( 1 ) (d) ( 1 ) of Regulation (EC) No 2065/94 the offer must specify the total amounts in ecus required for the total supply, and the amount in ecus per tonne offered for each destination, from each of the following ports :  Rouen,  Ghent,  Rotterdam,  Venice (Porto Marghera). 3 . By derogation from the amount referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 the ten ­ dering security is fixed at ECU 20 per tonne of flour. 4. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 280 per tonne of flour, to be lodged in national currency. 5. The securities referred to in paragraphs 3 and 4 shall be lodged in favour of the Commission of the European Communities . HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 1 5 000 tonnes (net) of common wheat flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in par ­ ticular Article 2 (1 ) and (2) thereof. 2. The supply costs shall relate to the take-over of the flour fob, stored on the boat in one of the ports referred to in Article 2 (2) and transport by the appropriate means of transport to the places of destination and within the time limits indicated in Annex I. Article 3 (&gt;) OJ No L 201 , 4. 8 . 1994, p . 1 . O OJ No L 213, 18. 8 . 1994, p. 3 . The take-over certificate referred to in Article 10 ( 1 ) (a) of Regulation (EC) No 2065/94 shall be established at the 21 . 9 . 94 Official Journal of the European Communities No L 246/7 places and by the authorities referred to in Annex II, on the basis of the model in Annex III . deliver a certificate certifying the total removal of the quantities for each destination, upon completion of that operation. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency of the Member State in which the port of take-over is situated shall This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 September 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX I Lot : 5 000 tonnes of common wheat flour destined for Georgia. Delivery stage : Poti or Batumi (goods not unloaded). Final delivery date at the port : 29 November 1994. 5 000 tonnes of common wheat flour destined for Armenia. Delivery stage : Airum via the ports of Poti or Batumi (goods not unloaded). Final delivery date at the port : 22 November 1994. 5 000 tonnes of common wheat flour destined for Azerbaijan. Delivery stage : Pbieuk-Kesik via the ports of Poti or Batumi (goods not unloaded). Final delivery date at the port : 15 November 1994. 21 . 9 . 94No L 246/8 Official Journal of the European Communities ANNEX II (a) Place of take-over in Georgia 1 . Port of Poti or Batumi  goods not unloaded. However, the take-over certificate may only be issued following unloading and quantitative and quali ­ tative control of the goods. 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Corporatziya Chleboproductov, Ul . Didi Cheivani No 6, Tbilisi, Mr Anzar Burdianadze, tel . : (78832) 99 86 98, fax : (78832) 99 67 40. (b) Place of take-over in Armenia : 1 . Airum  goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons. 2. Authority entitled to deliver the take-over certificate : Ministery of Food and Provision, 375010 Yerevan, Dom Pravitelstva, Ploshchad Respubliki 1 , Mr Stepanian, Deputy Minister, tel.: (78852) 52 03 21 . (c) Place of take-over in Azerbaijan : 1 . Pbieuk-Kesik  goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons. 2 . Authority entitled to deliver the take-over certificate : Azintrade, Baku, center, Dom Pravitelstva, 1st Floor, tel. : (78922) 93 19 80/93 97 13. 21 . 9. 94 Official Journal of the European Communities No L 246/9 ANNEX III PART A FLOUR Take-over certificate at the port of Poti/Batumi I, the undersigned . (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Flour Packaging : Big Bag Total quantity in tonnes (net) : (gross) : Number of Big Bags Place and date of take-over : Name of boat : Name and address of transport company : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of the Georgian authorities Signature or stamp of the authorities No L 246/10 Official Journal of the European Communities 21 . 9. 94 PART B FLOUR Take-over certificate on the arrival of the rail-wagons I, the undersigned (name/first name/position) acting on behalf of certify that the goods indicated below have been taken over : Type of product : common wheat flour Place and date of take-over : Numbers of rail-wagons Numbers of seals Departure Arrival Departure Arrival (signature) (signature) 1 . ... 2. ... 3 . ... 4. ... 5. . 6.. 7. . 8 . . 9 . . 10 . . Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Representative of monitoring agency Name, signature and stamp Name* signature and stamp of the beneficiary